10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

 

 

Case 2:20-mj-O1090-VCF Document 8 Filed 12/23/20 Page 1of1

 

 

UNITED STATES DISTRICT COURT 23 2020
DISTRICT OF NEVADA

 

 

 

 

 

— ___— RECEIVE
_ ~ ENTERED ___ SERVED th .
COUNSEL/PARTIES OF RECORD

 

CLERK US DISTRICT COURT
ASR SE NEVADA
UNITED STATES OF AMERICA, Case No.}26#0-mj-1090-VCF DEPUTY
Plaintiff, Order Directing Probation to Prepare
a Criminal History Report
v.
JOSE FLORES-DE LA CRUZ,

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served:

IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a
report detailing the defendant’s criminal history.

DATED this 23 day of December, 2020.

Liew into.

 

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 

 
